Citation Nr: 0433321	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to a service-connected right knee 
disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to a disability 
rating higher than 10 percent for a right knee disability and 
secondary service connection for a low back disorder.  The 
veteran perfected an appeal for these issues.  For good cause 
shown, the veteran's motion for advancement on the docket has 
been granted.  See 38 USCA 7107(a) (West 2002); 38 CFR 
20.900(c) (2004). 

The Board notes that additional evidence was submitted after 
the March 2004 supplemental statement of the case.  However, 
the veteran's representative has indicated that RO 
consideration of that evidence has been waived. 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's right knee disability is manifested by mild 
crepitus, range of motion from zero to 120 degrees, and pain 
when climbing stairs. 

3.  The veteran's service connected right knee disability has 
caused an increase in the severity of the non-service 
connected low back disability. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2004).  

2.  The veteran's low back disorder has been aggravated by 
the service-connected degenerative joint disease of the right 
knee.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, in a letter dated in July 2001, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his increased rating and 
secondary service connection claims.  The letter notified the 
veteran of what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any further 
evidence in his possession that pertains to the claim.  

In the April 2003 statement of the case and March 2004 
supplemental statement of the case, the RO explained the 
basis for the continuation of the previously assigned ten 
percent rating for his knee disability and the denial for 
secondary service connection for the low back disability.  
The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and post-service medical 
records and examination reports.  He has not alluded to the 
existence of any other evidence that is relevant to his 
claims.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service medical records indicate that the he 
sustained a right knee injury in April 1951.  He was treated 
for right knee pain in June and July 1951 and April 1952.  
His service medical records are silent for any other 
treatment or injury to his back or knees.  

The veteran was treated at the VA medical center in April 
2001.  He complained of pain in the right knee when climbing 
stairs.  The treatment record from April 2001 indicates the 
veteran had soft tissue fullness of the right knee.  There 
was also joint effusion and vascular calcification in the 
posterior knee.  The x-ray performed in April 2001 revealed 
joint effusion and minor degenerative changes.    

In conjunction with this claim Mr. F., a physical therapist 
that treated the veteran for knee and back pain, submitted 
two letters in June 2001.  He diagnosed the veteran's 
symptoms as lumbar radiculopathy and internal derangement of 
the knee.  He stated that the back pain was a result of poor 
right lower extremity joint mechanics which affected the 
mobility and stability of the lumbar spine.  In another June 
2001 statement he stated that the veteran suffered 
significant loss of range of motion of the lumbar spine.

A June 2001 three-phase bone scan, done at the VA medical 
center, revealed minimal increased uptake of the radiotracer 
in the patellae bilaterally.  The examiner noted that this 
may be related to degenerative joint disease of post 
traumatic changes.  The scan also revealed some minimal 
increased activity in the right condyle and the right upper 
tuberosity of the tibia, which was also related to 
degenerative changes.  The scan revealed no evidence of 
osteomyelitis.  The examiner diagnosed the veteran's symptoms 
as related to degenerative joint disease.  

In conjunction with this claim Dr. P., the veteran's private 
physician, submitted treatment records from February 2000 to 
September 2001.  In these reports the veteran complained of 
back pain when moving from a sitting to standing position, 
and bending his lower back.  Physical examination during this 
time period revealed moderate tightness of the lumbar spine 
and minimal tenderness.  A June 2000 x-ray of the knee 
revealed mild to moderate degenerative changes, spurring of 
the patella femoral joint, and narrowing of the medial 
compartment.  Dr. P. diagnosed the veteran's symptoms as 
lumbar spondylosis, lumbosacral strain, and osteoarthritis of 
the right knee.  

Dr. P. x-rayed the veteran's knee and back in March 2001.  
The back x-ray revealed moderate degenerative changes, 
narrowing at L4-5 and L5-S1, anterior osteophytes, and facet 
hypertrophy.  X-rays of the right knee revealed mild to 
moderate degenerative changes, spurring at the patellofemoral 
joint, narrowing of the medial compartment, and flattening of 
the medial femoral condyle.  Dr. P. diagnosed the veteran's 
symptoms as lumbosacral strain and osteoarthritis of the 
right knee.

Dr. P. submitted letters in May 2001 and January 2004 in 
conjunction with these claims.  He stated that the veteran 
was under his care for a service-related injury to his right 
knee.  He indicated that the veteran reported pain in the 
right knee upon ambulation, going up and down stairs, and 
pain that wakes him at night.  Dr. P. asserted that because 
of the veteran's altered gait and pain in his right knee, he 
developed increasing pain in his lower back with chronic 
lumbosacral strain and spondylosis.  He stated that he 
believes the veteran's back pain is secondary to his altered 
gait from his service-connected right knee injury.  

In conjunction with this claim the RO provided the veteran a 
VA medical examination in July 2001 for his knee and back.  
The examiner reviewed the claims file.  The veteran 
complained of intermittent episodes of anterior knee pain.  
He indicated that the pain occurred approximately once a day 
or sometimes one to two times a week and that the pain 
awakened him from sleep.  He also complained of pain when 
going up and down stairs.  He veteran reported being in a car 
accident 40 years prior when he was struck on the driver's 
side, but he did not recall any significant injuries from the 
car accident. 

Physical examination of the knee revealed no swelling, 
effusion, or erythema.  There was tenderness over the medial 
joint line and pain on patellar compression. There was 
minimal patellofemoral crepitus.  There was peripheral edema 
noted on the bilateral lower extremities with superficial 
varicosities, predominately in the right lower extremity.  
The veteran had full range of motion from zero to 130 
degrees.  X-rays of the knee revealed mild patella femoral 
joint degeneration.  After the examiner and Chief of 
Orthopedics reviewed the results of the examination, they 
diagnosed the veteran's symptoms as patellofemoral joint 
degeneration. 

During the July 2001 VA examination the veteran complained of 
back pain when bending and extended standing.  He stated that 
the back pain was worse on motion.  X-rays of the spine 
reviewed by the Chief of Orthopedics and the examiner 
revealed decreased intervertebral disc height at L4/5 with 
degenerative joint disease at L3/4.  There was a possibility 
of old superior end plate damage at L4 and slight anterior 
wedging and increased diameter of the end plate.

After the examiner and the Chief of Orthopedics reviewed the 
results of the knee and back examinations, they diagnosed the 
veteran's symptoms as patellofemoral joint degeneration, 
degenerative disc disease L4/5 with degenerative joint 
disease L3/4 of the lumbosacral spine, most probably related 
to age.  They stated that due to the absence of "bridging 
symptoms" for the back condition to his service medical 
records, there was not a causal relationship relating his 
back condition to his right knee condition.  They also found 
that the veteran's history of a motor vehicle accidence could 
bear a relationship on his back disability.

A March 2002 magnetic resonance imaging (MRI) of the back 
revealed moderate scoliosis with the lumbar component convex 
to the right.  Signal arising from the vertebral bodies were 
normal.  There was moderate compression of the superior 
endplate of L4.  At L3/4 there was a diffuse disc bulge with 
more focal disc herniation on the inferior aspect of the 
right neural foramen which laterally contacted the existing 
right L2 nerve root.  At L4/5 and L5/S1, there was a mild 
diffuse disc bulge.  The medical examiner diagnosed the 
veteran's symptoms as scoliosis, superior compression of L4, 
and right lateral and foraminal disc herniation at L3/4.  

A March 2002 VA treatment record indicates the veteran 
complained of back pain which had gotten worse since his knee 
started bothering him.  He complained of pain radiating into 
the right lateral aspect of his leg.  Physical examination 
revealed his back was tender at the left lateral aspect.  His 
reflexes were equal.  The examiner diagnosed his symptoms as 
degenerative disc disease.  

The veteran was treated by Dr. H. for right knee pain and low 
back pain at the VA Medical Center in October 2002.  He 
reported that his pain was progressively increasing and 
stated that he had no history of low back pain or back injury 
before his knee pain began.  Physical examination revealed no 
swelling or effusion of the knee.  The patella and medial 
joint line were tender.  Range of motion of the knee was from 
zero to 125 degrees with pain and crepitus.  Dr. H. stated 
that the veteran has age related degenerative joint disease 
of the spine and knees, but that the degenerative joint 
disease of the knees may be aggravating the previously non-
symptomatic degenerative joint disease of the lumbar spine.  
Dr. H. indicated that an antalgic gait is very well known to 
adversely effect degenerating joints.  He stated that 
although the symptomology of the lumbar spine may largely be 
due to the pre-existing degenerative disease or co-existing 
diseases, it nevertheless can be aggravated by an antalgic 
gait.  Dr. H. diagnosed the veteran's symptoms as progressive 
degenerative joint disease of the right knee.

The veteran was treated at the VA medical center from July 
2001 to June 2003 for right knee pain and low back pain.  
During these visits he complained of pain when climbing 
stairs.  Physical examination of the knee revealed no 
swelling, effusion, erythema, crepitus, or gross instability 
of the knee.  Physical examination of the back revealed 
functional range of motion, and ability to stand from a 
seated position.  X-rays of the spine revealed mild 
rotational scoliotic curvature and an old compression 
deformity of the superior end place of L4.  There was small 
bridging osteophyte anteriorly between the L3 and L4 
segments.  Mild facet joint arthritis was seen from L3 
through L5/S1.  There was a narrowing of both sacroiliac 
joints approaching the point of fusion.  The examiner 
diagnosed the veteran's symptoms as degenerative joint 
disease of the lumbosacral spine and right knee.

The RO provided the veteran with a VA examination of his back 
in December 2003.  The veteran was ambulating with a back 
brace and had pain upon bending and lifting.  Physical 
examination of the back revealed mild scoliotic curvature of 
the spine on the right side and positive tenderness and 
tightness on the paraspinal muscles in the mid area of the 
low back.  Motor examination results were reported at 100 
percent and there was no atrophy or abnormal tone.  Straight 
leg raises were limited due to bilateral knee pain.  The 
examiner diagnosed the veteran's symptoms as chronic 
mechanical low back pain syndrome secondary to multiple 
factors including degenerative joint disease, scoliosis, and 
compression fracture of L/5.  The examiner found the back 
disability was not secondary to the knee condition. 

In December 2003 the veteran was examined by the VA Medical 
Center for his right knee disability.  The veteran complained 
of constant pain which increased when he walked, climbed 
stairs, or lay on his right side.  He described the pain as 
someone hammering a nail into his knee.  Physical examination 
of the right knee revealed no swelling, effusion, erythema, 
crepitation, or gross instability.  He was positive for 
patellar compression and vastus medialis, and some atrophy.  
Range of motion of the right knee was from zero to 130 
degrees.  On passive range of motion, he complained of pain 
especially with extension.  He had fatigue, weakness, and 
lack of endurance with repetition.  Physical examination 
indicated no varus or valgus of the right knee.  The Lachman 
test, anterior and posterior drawer test, and McMurray tests 
were negative.  The examiner diagnosed the veteran's symptoms 
as patellofemoral syndrome.

In conjunction with this claim, Mr. W., a physical therapist, 
submitted a letter in February 2004.  Mr. W. stated that the 
veteran's pain in the right knee resulted in an altered gait 
pattern.  He asserted that the altered gait led to chronic 
lower back pain and increasing pain in the left knee.

The veteran also submitted a report of a May 2004 MRI of his 
back.  From the results of the MRI, the examiner diagnosed 
the veteran's symptoms as an old benign compression fracture 
at L4, mild levoscoliosis, and a small disc bulge at L3/L4 
asymmetric to the right.  

The veteran also submitted an April 2004 treatment report 
from Dr. P., in conjunction with his claim.  The veteran 
complained of increased pain in his lower back that radiated 
down to the right leg.  Physical examination revealed that he 
ambulated without difficulty.  The spine had tenderness in 
the paraspinals on the right.  Straight leg raises were 
positive for lower back pain.  The right knee had medial 
facet tenderness with no joint line tenderness.  Range of 
motion of the right knee was from zero to 120 degrees.  X-
rays of the spine revealed moderate degenerative changes, 
multilevel disc space narrowing, and aortic calcification.  
Dr. P. diagnosed the veteran's symptoms as lumbar spinal 
stenosis.

The veteran was treated at the VA medical center in August 
2004.  The veteran complained of back pain.  Physical 
examination of the veteran revealed that his range of motion 
was significantly impaired.  The examiner and the veteran 
discussed exercising and the relationship of his back to his 
knees.  

The veteran submitted an unsigned medical opinion from Dr. G 
October 2004.  After reviewing the veteran's claims file and 
medical records Dr. G. found that: 


Individuals who have chronic lower 
extremity conditions and subsequent 
atrophy of the musculature such as is 
in the case of, have been known to 
compensate by making gradual changes in 
their stance and gait to facilitate 
easy of movement and to avoid pain.  
Such changes can place undue stress on 
the lower back muscles and unnecessary 
loads on the spine resulting in 
dysfunction of the back musculo-
skeletal structure. 

Dr. G. stated that she agreed with VA's assessment that the 
underlying etiology of his back condition may be 
multifactorial, and that his degenerative joint disease may 
be attributed to normal aging.  She further stated:

However, I concur with his treating 
physicians and the physical therapists 
that excessive malposition and 
adaptation of posture as seen in 
altered gait can result in pathological 
condition of the spine or exacerbate 
such conditions.  It is therefore as 
likely as not that the veteran's 
service connected right knee condition 
contributed to the development of his 
back condition 
. . .  





Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level  of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The regulations provide that traumatic arthritis, under 
Diagnostic Code 5010, shall be rated as degenerative 
arthritis pursuant to Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees, and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is for application when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.

In this case, the veteran's right knee condition is currently 
rated under Diagnostic Code 5010-5260.  The medical evidence 
indicates that the right knee disability is manifested by 
pain, crepitus, and limited endurance of the joint.  The 
veteran complains of knee pain while climbing stairs and a 
pain described as driving a nail through his knee.  Range of 
motion during the course of the appeal was, at worst, to 120 
degrees in extension and flexion.  Although some limitation 
of motion is shown, the veteran does not current meet the  
requirements for an evaluation in excess of 10 percent for 
limitation of motion under Diagnostic Codes 5260 or 5261.  

The Board notes that VA's General Counsel has held that 
separate ratings under Diagnostic Codes 5260 and 5261 can be 
assigned if the criteria for compensable ratings are met 
under both sets of criteria.  See VAOPGCPREC 9-04.  The 
evidence does not show that the criteria for a compensable 
rating are met under either set of criteria.  Thus, this 
General Counsel's opinion is not for application. 

The Board has also considered whether an increased evaluation 
is warranted under other Diagnostic Codes.  However, the 
medical evidence reveals no instability in the knee, nor has 
subluxation been shown.  For example, the December 2003 VA 
examination noted no swelling, effusion, crepitation or gross 
instability.  Furthermore, none of the evidence has 
established that the veteran has tibia and fibula malunion or 
nonunion, or dislocated semilunar cartilage.  Thus, 
Diagnostic Codes 5257, 5258, and 5262 are not for 
application.

The Board notes that VA's General Counsel has also held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  However, as the evidence does not 
establish instability or subluxation of the right knee, 
separate disability ratings are not warranted.  

Although the Board acknowledges the veteran's continuing 
complaints of pain, weakness, and fatigability, the 10 
percent evaluation currently assigned to his service-
connected right knee condition adequately compensates him for 
these complaints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board finds, therefore, that the criteria for a higher 
rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for a right knee disability.


Service Connection

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). 

The United States Court of Appeals for Veterans Claims 
(Court) defined "disability" in this context as impairment 
of earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case the veteran is claiming secondary service 
connection for a back disability as due to his service 
connected right knee disability.

In the Allen decision the Court determined that a veteran is 
entitled to service connection for any additional impairment 
of earning capacity caused by a service-connected disability, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In making that determination the Court relied on 
its prior holding in Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  In the Tobin decision the Court held that any 
increase in the secondary disability that is due to the 
service-connected disability is service-connected, and did 
not distinguish between any increase in disability that might 
result in a higher rating from an increase that did not.  In 
other words, the Court has not determined that the 
incremental increase in the secondary disability must be 
compensable; service connection is warranted for the increase 
in disability if the medical evidence establishes that the 
increase is related to the service-connected disability, 
regardless of the degree of aggravation.  Tobin, 2 Vet. App. 
at 39.  

There are various medical opinions regarding this issue 
associated with the veteran's claims file.  With respect to 
the evidence, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence, 
and provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The two medical examinations scheduled by the RO at the VA 
Medical Center indicate that the veteran's low back 
disability was not related to his right knee disorder for two 
different reasons.  The claims folder was reviewed for both 
examinations.  First, the July 2001 VA examination, which was 
conducted by a physician and reviewed by the Chief of 
Orthopedics, noted that due to the absence of bridging 
symptoms for a back condition in his service medical records, 
there was not a causal relationship relating his back 
condition to his right knee condition.  The examiners also 
opined that the cause of the veteran's back disability could 
have been a car accident forty years ago. 

Second, the December 2003 VA medical examination states that 
the veteran's low back disability is secondary to 
multifactors, including degenerative joint disease, 
scoliosis, and compression fracture of the lumbar spine, and 
that it is not secondary to the knee condition.  

The veteran's VA physician, Dr. H., stated that the veteran 
clearly has age-related degenerative joint disease.  He 
further stated that although the symptomatology of the lumbar 
spine may be due to a large extent to the pre-existing 
degenerative disease or co-existing diseases, it nevertheless 
can be aggravated by an antalgic gait.  Dr. H. indicated in 
his treatment notes that he reviewed the veteran's case 
record and physically examined the veteran.  

The opinion of Dr. G., a private physician who did not 
examine the veteran but reviewed the record, noted that she 
agreed with VA's assessment that the veteran's back disorder 
was multifactorial, and that his degenerative joint disease 
of the lumbosacral spine may be attributed to normal aging.  
However, she also stated that she agreed with the veteran's 
treating physicians and therapists that an altered gait can 
result in pathological conditions of the spine or exacerbate 
such conditions.  She concluded it is as likely as not that 
the veteran's right knee disability contributed to the 
development of his back condition.  

After weighing the positive and negative evidence in this 
case, the Board finds that the preponderance of the evidence 
does not establish that the veteran's right knee condition 
was the direct cause of his variously diagnosed low back 
disorder, which includes degenerative joint disease, 
scoliosis, and compression fracture.  However, the evidence 
does support a finding that his service connected right knee 
condition aggravates his low back disorder. 

The Board finds, therefore, that the evidence supports the 
grant of service connection for the degree of increased low 
back disability that is caused by the service-connected right 
knee disorder.  


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied. 

Service connection for the degree of increase of the low back 
disability that is due to the service-connected right knee 
disability is granted.




	                        
____________________________________________
	KATHY A. BANFIELD

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



